Citation Nr: 0108232	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-15 602A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of death of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in April 1985.  The appellant in this 
case is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the cause of death of the veteran.  

A personal hearing was held before the Board in Washington, 
D.C., in January 2001.  The undersigned Board Member presided 
at the hearing.



REMAND

Initially, the Board notes that the appellant's original 
claim seeking entitlement to service connection for the cause 
of death of the veteran was denied in a July 1985 rating 
decision by the VARO in New York, New York.  She was notified 
of this determination and of her procedural and appellate 
rights by VA letter dated August 1, 1985.  However, she did 
not initiate an appeal within one year of this notification.  
The July 1985 rating decision therefore became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).

In the adjudication of a claim which has been the subject of 
a prior final denial by either the RO or the Board, the "two- 
step" analysis set forth in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991) must be applied.  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Thus, even if the RO reopens the claim, the statement of the 
case must address both steps of the analysis, and cite the 
pertinent law and regulations regarding both steps. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
claims which are reopened and denied on the merits will be 
vacated and finality of the prior decision restored, if it is 
determined on appeal that new and material evidence was not 
submitted).  Consequently, because both steps in the analysis 
are subject to appellate review, in order to ensure that the 
appellant is provided notice and an opportunity to submit 
evidence and/or arguments in support of all aspects of the 
claim, and will not be prejudiced by the Board's adjudication 
of the claim, the RO must apply the Manio two-step analysis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 C.F.R. § 3.156(a) (2000), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, in February 1982, the NPRC responded to a 
request for the veteran's service medical records with a 
notation that no medical records were on file at NPRC and 
that the veteran had "fire related service."  This notation 
indicates that the veteran's service medical records were 
destroyed in the 1973 fire at the records center.  In 
addition, the 
appellant indicated at the hearing in January 2001 that she 
had made several unsuccessful attempts to obtain the 
veteran's service medical records from NPRC.  She testified 
that she had been informed that there were no records on 
archive and that there had been a fire.

It appears from the evidence of record that the veteran's 
service medical records are unavailable, apparently destroyed 
in the 1973 fire at NPRC.  When the veteran's medical records 
have been destroyed, the VA has a heightened duty to assist 
the claimant in developing the claim and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery 
v. Brown, 8 Vet. App. 64 (1995).

In this case, the RO requested additional information from 
NPRC.  In a response dated in September 1998, NPRC noted that 
a search of service records of "Co A 208th QM Gas Sup Bn from 
8-1-43 thru 1-20-44 and of 3877 QM Gas Supply Co from 1-21-44 
thru 11-30-44" yielded negative results.  However, the 
veteran's Separation Qualification record shows that he had 
been a light truck driver and served with the 987th QM 
Service Co. and the 3877th Gas Supply QM Service Co. in the 
European Theater of Operations.  There is no evidence that 
the veteran served with the 208th QM Gas Supply Battalion.  
It appears that NPRC did not check records of the 987th QM 
Service Company.  Accordingly, pursuant to the heightened 
duty to assist the claimant in this case, due to the fact 
that the veteran's service medical records are not available, 
the RO should contact NPRC again to request any Morning 
Reports or reports of the Surgeon General's Office related to 
the veteran's period of service.

In addition, it does not appear that the veteran's service 
personnel records (201 File) have been requested.  
Accordingly, the RO should contact NPRC and request the 
veteran's service personnel records, to include the Original 
Military Personnel File.  Such records may show if the 
veteran had been hospitalized during service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact NPRC and request 
the veteran's service personnel records 
(201 File), to include the Original 
Military Personnel File.  In addition, the 
RO should request that NPRC check the 
pertinent Morning Reports and records of 
the Surgeon General's Office of the 987th 
QM Service Company and the 3877th Gas 
Supply QM Service Company.  Any additional 
records received must be associated with 
the veteran's claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the appellant's claim seeking to reopen, 
with new and material evidence, her claim 
of entitlement to service connection for 
the cause of death of the veteran, in 
light of the evidence that has been 
submitted since the last prior final 
disallowance.  If it is determined that 
the claim is reopened pursuant to 
38 C.F.R. § 3.156 (2000), the RO should 
undertake a de novo review of the entire 
record to determine if all of the 
evidence, both old and new, warrants a 
grant of entitlement to service connection 
for the cause of death of the veteran. 

4.  If the decision remains adverse to 
the appellant, she and her representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  The RO should ensure that 
any supplemental statement of the case 
furnished to the appellant contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case, as well as notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



